              Case 3:20-cr-02084-MMA Document 34 Filed 08/07/20 PageID.72 Page 1 of 2
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                   V.                                          (For Offenses Committed On or After November 1, 1987)
            YARESLY FRENECY DIAZ-MEDINA (1)
                                                                                  Case Number: 20CR2084-MMA

                                                                               Emerson Wheat
                                                                               Defendant’s Attorney
REGISTRATION NO.                   44928298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)                  ONE OF THE INFORMATION.
   was found guilty on count(s)
☐ after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section / Nature of Offense                                                                    Count
    18:751(A), 4082(A) ‐ Escape From Federal Custody                                                         1




    The defendant is sentenced as provided in pages 2 through                            2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                                           dismissed on the motion of the United States.

☒ Assessment : $100.00 WAIVED
        _

        JVTA Assessment*: $
☐ _
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                         ☐ Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                               August 5, 2020
                                                                               Date of Imposition of Sentence



                                                                               HON. MICHAEL M. ANELLO
                                                                               UNITED STATES DISTRICT JUDGE




                                                                                                                          3:20-CR-02084-MMA
           Case 3:20-cr-02084-MMA Document 34 Filed 08/07/20 PageID.73 Page 2 of 2
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                YARESLY FRENECY DIAZ-MEDINA (1)                                          Judgment - Page 2 of 2
CASE NUMBER:              20CR2084-MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED TO RUN CONCURRENT TO REMAINING SENTENCE IN 15CR2108 MMA.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     20CR2084-MMA
